Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 was filed after the mailing date of the non-final rejection on 12/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 1-109 have been cancelled. Claims 110-137 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments, arguments, and terminal disclaimer filed on 03/30/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the from the nonstatutory obviousness-type double patenting rejections of claim 110 over claims 1-73 of U.S. Patent No. 9,724,363 B2, of claim 110 over claims 1-44 of U.S. Patent No. 9,114,096 B2, of claim 110 over claims 1-25 of U.S. Patent No 9,333,223 B2, of claim 110 over claims 1-19 of U.S. Patent No 8,691,202 B2, of claim 110 over claims 1-37 of U.S. Patent No 9,937,200 B2, of claim 110 over claims 1-32 of U.S. Patent No 10,022,396 B2, of claim 110 over claims 30-54 of U.S. Patent No 10,918,661 B2, and of claim 110 over claims 110-112, 115-119, 121, 123-126, 128-142, and 147-150 (07/01/2021) of copending Application No. 15/638,059 from the previous Office Action.  Applicant’s amendments have overcome the 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claim 110 and of claims 111-137 from the previous Office Action. Upon reconsideration the 35 U.S.C. 103(a) rejection of claim 110 over Kodama et al. (US 4,025,485) is withdrawn from the previous Office Action by the examiner. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections
Upon reconsideration the examiner applies the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 110-130 and 132-137 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hittmair et al. (US 3,950,300) in view of Hare (US 5,955,513).
Hittmair et al. teach dental impression materials comprising
a diorganopolysiloxane 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 with each R being an unsubstituted monovalent hydrocarbon radical free of aliphatic multiple bonds with ≥50% of the radicals R being methyl (the instant claims 112-114), and n being an integer such that the polymer has a viscosity at 25 °C of from 500 to 300,000 cP (obvious to the claimed viscosity, p and q, weight percentage of vinyl in the alkenyl organopolysiloxane in claims 110, 111, 125, and 135);
an organopolysiloxane having ≥3 Si-bonded hydrogen atoms per molecule with ≥50% of the radicals R being methyl (the instant claims 124-125); 
a catalyst platinum complexes including platinum chemically bonded to 1,3-divinyl tetramethyldisiloxane (given the atomic weight of Pt 195 g/mol, MW of 1,3-divinyl tetramethyldisiloxane186 g/mol and the complex molar ratio of 1:1, the complex comprising <48.8% by weight of 1,3-divinyl tetramethyldisiloxane, the instant claims 116-118); and
additives, such as 1-10% by weight of reinforcing filler including organosilyl surface treated pyrogenic SiO2 with a surface area of ≥50 m2/g (20-40 nm, the instant claims 110 and 126-130), pigments including TiO2 (the instant claim 136), etc., 
wherein there is 0.75-5 g of Si-bonded hydrogen atoms per gram of vinyl group and components a, b, and d are packed separate from component c (the claimed two-part kit in the instant claim 110 and the instant claim 137) (abstract and column 1, line 54 through column 4, line 59). 
The molar ratio of Si-bonded hydrogen atoms per gram of vinyl is calculated to be 20.25-135:1 (0.75/1 : 1/27 = 20.25 and 5/1 : 1/27 = 135) (being obvious to the claimed ratio in the instant claim 110).
The limitation in claims 132-134 are construed as arbitrary inclusion of any components in the total composition other than components a i and a ii in the composition which is not limiting.
It is noted that the reference does not teach that the composition and platinum-catalyst can be used in the manner instantly claimed, [for application of a body corrective formulation to skin]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
According to the declaration filed on 12/10/2018 in parent application 15/638,059 a reaction of organopolysiloxane with vinyl groups and organopolysiloxane having at least three Si-bonded hydrogen atoms per molecule having a 1:23 ratio with Pt catalyst complete (forming a film, set-to-touch) within about 83 seconds. Since the molar ratio of Si-bonded hydrogen atoms per gram of vinyl taught by Hittmair et al. is 20.25-135:1, the reaction time of the composition taught by Hittmair et al. would be ≤ about 83 seconds.
Hittmair et al. do not specify the specific species of component b and the viscosity of it in claims 110 and 119-123.
This deficiency is cured by Hare who teaches a polymerizable dental impression composition comprising polysiloxane having a vinyl content and an organohydrogen polysiloxane for cross-linking said vinyl groups with Pt catalyst and exemplified CAS 68037-59-2 (poly(dimethylsiloxane-co-methylhydrosiloxane), trimethylsilyl terminated with a viscosity of 25-35 cSt) as the organohydrogen polysiloxane in example 7 (abstract, column 5, line 3-15, column 7, line 11-25 and example 7).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hittmair et al. and Hare to specify the component b in the composition taught by Hittmair et al. being the compound of CAS 68037-59-2. Trimethylsilyl terminated poly(dimethylsiloxane-co-methylhydrosiloxane) being an organohydrogen polysiloxane in a polymerizable dental impression composition comprising polysiloxane having a vinyl content reacting with the organohydrogen polysiloxane was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
	

Claim 131 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hittmair et al. (US 3,950,300) and Hare (US 5,955,513), as applied to claims 110-130 and 132-137, further in view of Fiedler (US 5,830,951).
The teachings of Hittmair et al. are discussed above and applied in the same manner.
Hittmair et al. do not specify the same organosilyl surface treatment fumed silica.
This deficiency is cured by Fiedler who teaches hydrophobic silica filler, in a polymerizable dental impression composition comprising polysiloxane having a vinyl content and an organohydrogen polysiloxane for reacting with said vinyl groups with Pt catalyst, including Cab-o-Sil TS-530 (fumed silica has a surface that has been treated with hexamethyldisilazane) (abstract, column 5, line 21-32 and column 7, line 21-32).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hittmair et al. and Fiedler to specify the organosilyl surface treatment agent for fumed silica taught by Hittmair et al. being hexamethyldisilazane. Hexamethyldisilazane as the hydrophobic surface treatment agent of fumed silica as a filler in a dental impression composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/30/2022, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612